Exhibit Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of ASIA CORK INC. on Form 10-Q for the period ending September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof, I, Pengcheng Chen, Chief Executive Officer of the Company,certify, pursuant to 18 U.S.C.ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1.
